      Case 3:18-cr-08355-MTL Document 100 Filed 09/11/20 Page 1 of 4




 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
      United States of America,                )    No. CR-18-08355-001-PCT-MTL
 9                                             )
                                               )    FINDINGS AND RECOMMENDATION
10                           Plaintiff,        )    OF THE MAGISTRATE JUDGE UPON A
      vs.                                      )    PLEA OF GUILTY AND ORDER
11                                             )
                                               )
12    David Clah, III,                         )
                                               )
13                          Defendant.         )
                                               )
14                                             )
15   TO THE HONORABLE MICHAEL T. LIBURDI, UNITED STATES DISTRICT
16   JUDGE:
17          Upon Defendant’s request to enter a plea of guilty pursuant to Rule 11 of the Federal
18   Rules of Criminal Procedure, this matter came on for hearing before United States
19   Magistrate Judge Eileen S. Willett on September 10, 2020 with the oral consents of
20   Defendant, counsel for Defendant, and counsel for the United States of America. After
21   consultation with counsel, Defendant has orally consented on the record to proceed via
22   video conference. Defendant has consented to telephonic appearance by counsel. Copies
23   of the Consent and the Plea Agreement signed by all parties were previously lodged with
24   the Court.
25          The hearing on Defendant’s plea of guilty was in full compliance with Rule 11 of
26   the Federal Rules of Criminal Procedure, before the undersigned Magistrate Judge in open
27   court and on the record. In consideration of that hearing and the statements made by
28   Defendant under oath on the record and in the presence of counsel, and the remarks of the
      Case 3:18-cr-08355-MTL Document 100 Filed 09/11/20 Page 2 of 4




 1   Assistant United States Attorney and of counsel for Defendant,
 2           I FIND as follows:
 3           (1) that Defendant understands the nature of the charge to which Defendant pleads
 4   and the elements of the offense(s) to which Defendant is pleading guilty;
 5           (2) that Defendant understands the right to trial by jury, to persist in a plea of not
 6   guilty, to the assistance of counsel, and appointed counsel if necessary at trial and at every
 7   other stage of the proceeding, to confront and cross-examine adverse witnesses, the right
 8   against compelled self-incrimination, to testify and present evidence, and to compel the
 9   attendance of witnesses;
10           (3) that Defendant understands any maximum possible penalty for the offense to
11   which Defendant is pleading guilty, including imprisonment, fine and supervised release,
12   and where applicable, any mandatory minimum penalty; that Defendant understands the
13   effect of the supervised release term; that Defendant understands the Court’s authority to
14   order restitution and its obligation to impose a special assessment and any applicable
15   forfeiture;
16           (4) that Defendant understands the Court’s obligation to calculate the applicable
17   sentencing guideline range and to consider that range, possible departures under the
18   Sentencing Guidelines, and other sentencing factors under 18 U.S.C. § 3553(a); that
19   Defendant understands that the sentencing guidelines are advisory, not mandatory, and that
20   the Court may sentence outside those guidelines;
21           (5) that Defendant understands that answers given by Defendant may later be used
22   in a prosecution for perjury or false statement;
23           (6) that Defendant understands that by pleading guilty Defendant is waiving the
24   right to a jury trial;
25           (7) that Defendant understands the terms of any plea agreement provision waiving
26   the right to appeal or to collaterally attack the sentence, and has knowingly, intelligently
27   and voluntarily waived those rights;
28           (8) that the plea of guilty by Defendant has been knowingly, intelligently, and


                                                   2
      Case 3:18-cr-08355-MTL Document 100 Filed 09/11/20 Page 3 of 4




 1   voluntarily made and is not the result of force or threats or of promises apart from the plea
 2   agreement between the parties;
 3          (9) that Defendant is competent to plead guilty;
 4          (10) that Defendant is satisfied with the representation provided by defense counsel;
 5   and
            (11) that there is a factual basis for Defendant’s plea.
 6
            I RECOMMEND that the Court accept Defendant’s plea of Guilty pursuant to the
 7
     plea agreement.
 8
 9                                       ORDER
            IT IS ORDERED that any objection to the guilty plea proceedings and any request
10
     for supplementation of those proceedings be made by the parties in writing and shall be
11
     specific as to the objection or request made. All objections or requests for supplementation
12
     shall be filed within fourteen (14) days of the date of service of a copy of these findings
13
     unless extended by an Order of the assigned District Judge.
14
            IT IS FURTHER ORDERED that any letters, documents, or other matters
15
     Defendant would like the sentencing judge to consider before sentencing (including the
16
     English translation of any writings not in English) must be submitted by defense counsel
17
     in paper form with the original to the U. S. Probation Office and copies to the sentencing
18
     judge and opposing counsel at least five (5) business days prior to the sentencing date or
19
     they may be deemed untimely by the sentencing judge and not considered. No more than
20
     ten (10) character letters shall be submitted by defense counsel, unless otherwise ordered
21   by the court. Character letters shall not be mailed directly to the sentencing judge by any
22   family members or other persons writing in support of the defendant. Character letters or a
23   notice of such shall not be filed electronically unless otherwise ordered by the court.
24          IT IS FURTHER ORDERED that any motions for upward or downward
25   departures or any sentencing memoranda must be filed at least seven (7) business days
26   prior to the sentencing date. Responses are due three (3) business days prior to the
27   sentencing date. Any motion to continue sentencing must be filed promptly upon discovery
28   of the cause for continuance and must state the cause with specificity. Motions to continue

                                                   3
      Case 3:18-cr-08355-MTL Document 100 Filed 09/11/20 Page 4 of 4



     sentencing filed less than fourteen (14) days before sentencing are disfavored. If either
 1
     party intends to call a speaker at sentencing, other than the Defendant, counsel must notify
 2
     the Courtroom Deputy at least three (3) business days in advance.
 3
            Dated this 11th day of September, 2020.
 4
 5
 6
 7                                                     Honorable Eileen S. Willett
                                                       United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  4
